In an action for separation on the grounds of cruelty, inadequate support and abandonment, plaintiff wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County, entered February 2, 1965 after trial, upon the court’s written decision, as limited the support provision for each of the two infant children of the parties to $17.50 per week per child. The *763complaint was dismissed on the merits, but custody of the two children was awarded to plain tiff. Judgment modified on the facts by amending the fifth decretal paragraph so as to direct the defendant husband to pay $22.50 per week for the support of each child. As so modified, judgment, insofar as appealed from affirmed, without costs. The findings of fact implicit in the court’s decision which are inconsistent herewith are reversed and the fourth conclusion of law is modified accordingly. In our opinion, the award of $17.50 per week for the support of each child was inadequate under the facts presented. Beldock, P, J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.